             Case 5:19-cv-06771-EJD Document 60 Filed 06/10/21 Page 1 of 2



1    David A. Randall (SBN 156722)
     dave@hdmnlaw.com
2    Ehab M. Samuel (SBN 228296)
     esamuel@hdmnlaw.com
3    Sepehr Daghighian (SBN 239349)
     sd@hdmnlaw.com
4    HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
     10900 Wilshire Blvd., Suite 300
5    Los Angeles, CA 90024
     Tel.: (310) 887-1333
6    Fax: (310) 887-1334
7    Attorneys for Plaintiff
     JOEL GOOBICH
8
     SEYFARTH SHAW LLP
9    Jon D. Meer (SBN 144389)
     jmeer@seyfarth.com
10   Caitlyn M. Crisp (SBN 294136)
     ccrisp@seyfarth.com
11   2029 Century Park East, Suite 3500
     Los Angeles, California 90067-3021
12   Telephone: (310) 277-7200
     Facsimile: (310) 201-5219
13
     Attorneys for Defendant
14   EXCELLIGENCE LEARNING CORPORATION
15
                                      UNITED STATES DISTRICT COURT
16
                                     NORTHERN DISTRICT OF CALIFORNIA
17
                                             SAN JOSE DIVISION
18
19
     JOEL GOOBICH, a Texas Resident,                    Case No. 5:19-cv-06771-EJD
20
                        Plaintiff,                      JOINT STIPULATION TO DISMISS
21
            v.
22                                                      Complaint Filed: October 18, 2019
     EXCELLIGENCE LEARNING
23   CORPORATION f/k/a QTL CORPORATION,
     a Delaware corporation,
24
                        Defendant.
25
26
27
28

                                         JOINT STIPULATION TO DISMISS
               Case 5:19-cv-06771-EJD Document 60 Filed 06/10/21 Page 2 of 2



1           Plaintiff Joel Goobich and Defendant Excelligence Learning Corporation f/k/a QTL Corporation
2    hereby stipulate and agree, pursuant to Pursuant to Federal Rule of Civil Procedure 41(a)(2), through
3    their respective undersigned counsel, that the above-captioned action is hereby dismissed with prejudice
4    as to all parties, with each party to bear its own costs and attorneys’ fees.
5           IT IS SO STIPULATED.
6
      DATED: June 5, 2021                            HACKLER DAGHIGHIAN MARTINO & NOVAK
7                                                    P.C.
8
9                                                    By: /s/ David A. Randall
                                                         David A, Randall
10                                                       Ehab M. Samuel
                                                         Sepehr Daghighian
11
                                                          Attorneys for Plaintiff
12                                                        JOEL GOOBICH
13
      DATED: June 5, 2021                            SEYFARTH SHAW LLP
14
15
                                                     By: /s/ Caitlyn M. Crisp
16                                                       Jon D. Meer
                                                         Caitlyn M. Crisp
17
                                                          Attorneys for Defendant
18                                                        EXCELLIGENCE LEARNING CORPORATION
19
20          Filer’s attestation: Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, David A. Randall
21   hereby attests that concurrence in the filing of this document has been obtained from each of the other
22   signatories.
23
24
25
26
27
28
                                                           1
                                           JOINT STIPULATION TO DISMISS
